Citation Nr: 1223727	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a back disability to include lumbar fibromyositis.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for varicose veins of the right thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that service connection for a nervous disability/depression, posttraumatic stress disorder (PTSD), neck disability and right ankle disability was denied in the March 2008 decision.  The Veteran was also denied the application to reopen the claim for entitlement to service connection for a left ankle disability.  He expressed disagreement with the denials in April 2008.  He was issued a Statement of the Case (SOC) in September 2008.  However, in the VA Form 9 submitted in November 2008, the Veteran indicated that he wished to only appeal the issues regarding his back disability to include lumbar fibromyositis and varicose veins of the right thigh.  The Veteran has not submitted a VA Form 9 on the remaining issues nor has he submitted any statements indicating a desire to perfect an appeal for these issues.  Therefore, the Board does not have jurisdiction over the issues cited above and they will not be addressed by the Board any further.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial to reopen the application for service connection for a back disability to include lumbar fibromyositis and varicose veins of the right thigh.  

Although the Veteran was issued a notice letter in December 2007 regarding his claims, a review of the record discloses that he has not received the notice to which he is entitled under 38 U.S.C.A. § 5103(a).  In the context of a claim to reopen, such notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  A notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The December 2007 letter did not inform the Veteran of the reasons for the prior final denials.  Rather, he was just informed that his claims were previously denied and that new and material evidence was needed to reopen the claims.  As such, a remand is warranted so that the Veteran can receive 38 U.S.C.A. § 5103(a)-compliant notice that explains the reasons for the last final denials and complies with all the requirements of Kent.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a 38 U.S.C.A. § 5103(a)-compliant notice letter regarding the claims to reopen service connection for a back disability to include lumbar fibromyositis and varicose veins of the right thigh based on new and material evidence.  The letter should note why service connection was previously denied and include the information necessary to substantiate the underlying claims on the merits pursuant to all applicable laws and regulations.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


